         Case 1:19-cr-00651-LTS Document 418
                                         419 Filed 12/23/20 Page 1 of 1

                                     JAKE LASALA
                                      Counselor at Law
                             125-10 Queens Boulevard – Suite 320
                               Kew Gardens, New York 11415
                                        (718) 261-7695
                                 Email: JLaSalaEsq@aol.com


                                                     December 23, 2020

                                                     Amended 2nd letter

VIA ECF

Honorable Laura Taylor Swain
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States vs. Cristian Costea
               19-CR-651 (LTS)

Dear Judge Swain:

       Permit to respectfully thank you for consenting to Mr. Costea’s travel request.

        It has come to my attention that when I made the request to the Court for Mr. Costea’s
permission to travel and I stated that Pre-Trial does not oppose given his ongoing compliance
with Pre-trial Services, this was incorrect. I have become aware through P.T.S.O. Mohammed
Ahmed that it is their office policy to oppose all travel requests for social events and overnight
trips for defendants on home detention.

       On behalf of my client, Cristian Costea, I respectfully request permission to travel to the
Hampton Inn in Lake Placid, New York, with his family from December 25, 2020 through
January 2, 2021.

       The government through A.U.S.A. Elizabeth Hanft, takes no position on this request.


                                                     Respectfully submitted,

                                                     Jake LaSala

                                                     JAKE LASALA, ESQ.

Cc:    A.U.S.A. Robert B. Sobelman (via ECF)
       A.U.S.A. Elizabeth A. Hanft (via ECF)
       A.U.S.A. Daniel Loss (via ECF)
       P.T.S.O (via email)
